 



Exhibit 10.1

THIS DOCUMENT PREPARED
BY AND WHEN RECORDED
MAIL TO:

Jeffrey A. Hechtman, Esq.
Horwood Marcus & Berk Chtd.
180 North LaSalle Street
Suite 3700
Chicago, Illinois 60601

SECOND AMENDED AND RESTATED MORTGAGE,
ASSIGNMENT OF LEASES AND RENTS, AND SECURITY AGREEMENT

     THIS MORTGAGE is made as of the 31st day of December, 2004 by ELECTRIC CITY
CORP., a Delaware corporation (“Mortgagor”) with a mailing address of 1280
Landmeier Road, Elk Grove Village, Illinois, 60007 and AMERICAN CHARTERED BANK,
an Illinois state banking association, with a mailing address of 1119 East
Higgins Road, Schaumburg, Illinois 60173, Attn: William D. Provan (“Bank”).

     A. Bank has agreed to make available to Electric City Corp., a Delaware
corporation and its subsidiary, Great Lakes Controlled Energy Corporation, a
Delaware corporation (“Great Lakes”), a mortgage loan in the principal amount of
$640,000.00 evidenced by that certain Mortgage Note dated as of September, 2003,
as amended and restated from time to time (the “Note”).

     B. TO SECURE to Bank the repayment of the indebtedness evidenced by the
Note, with interest thereon; the payment of all charges provided herein and all
other sums, with interest thereon, advanced in accordance herewith to protect
the security of this Mortgage; and the performance of the covenants and
agreements contained herein and in the Note and any other loan documents, all
future advances and all other indebtedness of Mortgagor and Great Lakes to Bank,
whether now or hereafter existing (collectively, the “Secured Indebtedness”);
and also in consideration of Ten Dollars ($10.00), the receipt and sufficiency
of which is hereby acknowledged, Mortgagor does hereby convey, grant, mortgage
and warrant to Bank and its successors and assigns, forever, in all and singular
with MORTGAGE COVENANTS, the real estate (“Real Estate”) located in the County
of Cook, State of Illinois commonly known as 1280 Landmeier Road, Elk Grove
Village, Illinois and legally described on Exhibit A attached hereto, subject
only to covenants, conditions, easements and restrictions set forth on
Exhibit B, if any (“Permitted Encumbrances”).

     C. TOGETHER WITH all buildings, structures, improvements, tenements,
fixtures, easements, mineral, oil and gas rights, water rights, appurtenances
thereunto belonging, title or reversion in any parcels, strips, streets and
alleys adjoining the Real Estate, any land or vaults lying

 



--------------------------------------------------------------------------------



 



within any street, thoroughfare, or alley adjoining the Real Estate, and any
privileges, licenses, and franchises pertaining thereunto, all of the foregoing
now or hereafter acquired, all leasehold estates and all rents, issues, and
profits thereof, for so long and during all such times as Mortgagor, its
successors and assigns may be entitled thereto, all the estate, interest, right,
title or other claim or demand which Mortgagor now has or may hereafter have or
acquire with respect to: (i) proceeds of insurance in effect with respect to the
Property (as hereinafter defined) and (ii) any and all awards, claims for
damages, settlements and other compensation made for or consequent upon the
taking by condemnation, eminent domain or any like proceeding, or by any
proceeding or purchase in lieu thereof, of the whole or any part of the
Property, including, without limitation, any awards and compensation resulting
from a change of grade of streets and awards and compensation for severance
damages (which are pledged primarily and on a parity with the Real Estate and
not secondarily), and all apparatus, equipment or articles now or hereafter
located thereon used to supply heat, gas, air conditioning, water, light, power,
refrigeration (whether single units or centrally controlled), and ventilation,
and any other apparatus, equipment or articles used or useful in the operation
of the property including all additions, substitutions and replacements thereof.
All of the foregoing are declared to be a part of the Real Estate whether
physically attached or not, and it is agreed that all similar apparatus,
equipment, articles and fixtures hereafter placed on the Real Estate by
Mortgagor or its successors or assigns shall be considered as constituting part
of the Real Estate. (All of the foregoing, together with the Real Estate are
hereinafter referred to as the “Property”.)

          To have and to hold the Property unto the Bank, its successors and
assigns forever, for the purposes and uses set forth herein, free from all
rights and benefits under any Homestead Exemption laws of the state in which the
Property is located, which rights and benefits Mortgagor does hereby expressly
release and waive.

          Mortgagor and Bank covenant and agree as follows:

     1. Payment of Principal and Interest. Mortgagor will promptly pay or cause
to be paid when due all Secured Indebtedness.

     2. Payment of Taxes. Mortgagor shall pay all general and special real
estate and property taxes and assessments on the Property when due. Mortgagor
will, upon written request, furnish to Bank duplicate receipts therefor within
thirty (30) days following the date of payment. Mortgagor shall pay in full
“under protest” any tax or assessment which Mortgagor may desire to contest, in
the manner provided by law.

          2.1 Tax Deposits. Upon the occurrence of an Event of Default (as
defined herein), Mortgagor will deposit with the Bank commencing on the first
day of each month following such Event of Default and continuing on the first
day of each month thereafter, a sum equal to all real estate taxes and
assessments (general and special) next due upon or for the Property (the amount
of such taxes next due to be based upon the Bank’s reasonable estimate as to the
amount of taxes and assessments to be levied and assessed) reduced by the
amount, if any, then on deposit with the Bank divided by the number of months to
elapse before one (1) month prior to the date when such taxes and assessments
will become due and payable. Such deposits are to be held without any allowance
for interest to Mortgagor and are to be used for the payment of taxes and

2



--------------------------------------------------------------------------------



 



assessments (general and special) on the Property next due and payable when they
become due. If the deposited funds are insufficient to pay any such taxes or
assessments (general or special) when the same become due and payable, the
Mortgagor shall, within ten (10) days after demand therefore from the Bank,
deposit such additional funds as may be necessary to pay such taxes and
assessments (general and special) in full. If the funds so deposited exceed the
amount required to pay such taxes and assessments (general and special) for any
year, the excess will be applied to a subsequent deposit or deposits. The
deposits need not be kept separate and apart from any other funds of the Bank.

     3. Application of Payments. All payments received by Bank under this
Mortgage, the Note and all other documents given to Bank to further evidence,
secure or guarantee the Secured Indebtedness (collectively, as amended,
modified, extended or renewed, the “Loan Documents”) will be applied by Bank
first to payments required from Mortgagor to Bank under Paragraph 2, then to any
sums advanced by Bank pursuant to Paragraph 8 to protect the security of this
Mortgage, then to interest payable on the Note which may be due, and then to
principal payable on the Note (and if principal is due in installments,
application shall be to such installments in the order of their maturity, except
that any prepayments may be applied to installments in inverse order of
maturity). Any applications to principal of proceeds from insurance policies, as
provided in Paragraph 6, or of condemnation awards, as provided in Paragraph 10,
will not extend or postpone the due date of any monthly installments of
principal or interest, or change the amount of such installments or of the other
charges or payments provided in the Note or other Loan Documents.

     4. Permitted Encumbrances. Mortgagor will not, without the prior written
consent of Bank, incur any additional indebtedness or create or permit to be
created or to remain, any mortgage, pledge, lien, lease, hypothecation,
encumbrance or charge on, or conditional sale or other title retention
agreement, with respect to the Property or any part thereof or income therefrom,
other than the other Loan Documents and the permitted encumbrances listed in the
Chicago Title Insurance Title Policy Number 1401 008025556, and other
encumbrances which do not materially impair the value or use of the Property
(collectively, “Permitted Encumbrances”).

     5. Mechanics’ Liens; Other Liens. Mortgagor will not suffer or permit any
mechanics’ lien claims to be filed or otherwise asserted against the Property,
and will promptly discharge the same if any claims for lien or any proceedings
for the enforcement thereof are filed or commenced. Except for the Permitted
Encumbrances, Mortgagor will not cause, create, suffer or otherwise permit to
exist, any lien security interest, or other encumbrance against the Property or
the other Collateral (as hereinafter defined).

     6. Insurance.

          6.1 Definitions. For purposes of this Paragraph 6:

     “Premises” means all land, improvements and fixtures.

     “Real Estate” means only the land.

3



--------------------------------------------------------------------------------



 



          6.2 Requirements. Mortgagor, at its sole cost and expense, shall
insure and keep insured the Premises against such perils and hazards, and in
such amounts and with such limits, as Bank may from time to time require, and,
in any event, including but not limited to:



(a)   Insurance of the Premises against loss or damage by fire or other casualty
on an “all-risk” form, including demolition and increased cost of construction,
debris removal and pollution clean-up in the full replacement cost of the
Premises (including increased cost of law and ordinance coverage), without
deduction for foundations and footings (and without co-insurance).   (b)  
Insurance against loss or damage by flood or mud slide in compliance with the
Flood Disaster Protection Act of 1973, as amended from time to time, if the
Premises are situated in an area designated as a special flood hazard area, in
amounts equal to the full replacement value of the Premises.   (c)   Insurance
on the Premises against loss or damage from an accident to and/or caused by
boilers and machinery, including but not limited to: heating apparatus, pressure
vessels, pressure pipes, electrical or air conditioning equipment on a blanket
comprehensive coverage form, in such amount as Mortgagor shall deem advisable
and as approved by Bank. Additional provisions providing coverage for removal of
contaminated equipment and/or hazardous or toxic substances contained within
such equipment to approved disposal sites shall be considered and obtained if
required by Bank.   (d)   Commercial general liability insurance covering
Mortgagor ownership of and operations at the Premises including personal injury;
employee benefits liability; products and completed operations liability;
blanket contractual liability; advertising liability; automobile liability
including owned, non-owned or hired vehicles; garage liability and garage
keeper’s legal liability; and having a limit of not less than $2,000,000.00 on a
per occurrence basis.   (e)   At all times when renovations are occurring at the
Premises, Contractor’s Liability Insurance to a limit of not less than
$2,000,000.00 on a per occurrence basis covering the Contractor’s construction
operations at the Premises with the Mortgagor and the Bank as additional
insureds.   (f)   Such other insurance as may be reasonably requested by Bank.  
6.3   Policy Requirements. All insurance shall:   (a)   be carried in companies
with a Best’s rating of A/X or better, or otherwise acceptable to Bank;

4



--------------------------------------------------------------------------------



 



(b)   in form and content acceptable to Bank;   (c)   provide thirty (30) days’
advance written notice to Bank before any cancellation, adverse material
modification or notice of non-renewal;   (d)   to the extent limits are not
otherwise specified herein, contain deductibles which are in amounts acceptable
to Bank; and   (e)   provide that no claims shall be paid thereunder without ten
(10) days advance written notice to Bank.

               6.3.1 All physical damage policies and renewals shall contain a
standard mortgage clause naming the Bank as mortgagee, which clause must
expressly state that any breach of any condition or warranty by Mortgagor will
not prejudice the rights of Bank under such insurance. All liability policies
and renewals shall name the Bank as an additional insured. No additional parties
may appear in the mortgage clause without Bank’s prior written consent. All
deductibles shall be in amounts acceptable to Bank. In the event of the
foreclosure of this Mortgage or any other transfer of title to the Premises in
full or partial satisfaction of the Secured Indebtedness, all right, title and
interest of Mortgagor in and to all insurance policies and renewals thereof then
in force will pass to the purchaser or grantee.

          6.4 Delivery of Policies. Any notice pertaining to insurance and
required pursuant to this Paragraph 6 shall be given in the manner provided in
Paragraph 15. The insurance shall be evidenced by the original policy or a true
and certified copy of the original policy, or in the case of liability
insurance, by evidence of insurance on an Acord 27 form. Mortgagor shall deliver
originals of all policies and renewals, marked “paid”, (or evidence satisfactory
to Bank of the continuing coverage) to Bank at least 15 days before the
expiration of existing policies and, in any event, Mortgagor shall deliver
originals of such policies or certificates to Bank at least 15 days before the
expiration of existing policies. If Bank has not received satisfactory evidence
of such renewal or substitute insurance in the time frame herein specified, Bank
will have the right, but not the obligation, to purchase such insurance for
Bank’s interest only. Any amounts disbursed by Bank pursuant to this Paragraph
will be a part of the Secured Indebtedness and will bear interest at the default
interest rate provided in the Note (“Default Rate”). Nothing contained in this
Paragraph 6 will require Bank to incur any expense or take any action hereunder,
and inaction by Bank will never be considered a waiver of any right accruing to
Bank on account of this Paragraph 6.

          6.5 Separate Insurance. Mortgagor may not carry any separate insurance
on the Premises concurrent in kind or form with any insurance required hereunder
or contributing in the event of loss without Bank’s prior written consent, and
any policy must have attached standard non-contributing mortgagee clause, with
loss payable to Bank, and must otherwise meet all other requirements set forth
herein.

          6.6 Compliance Certificate. At Bank’s option, but not more often than
annually, Mortgagor will provide Bank with a report from an independent
insurance consultant of regional or national prominence, acceptable to Bank,
certifying that Mortgagor’s insurance is in compliance with this Paragraph 6.

5



--------------------------------------------------------------------------------



 



          6.7 Notice of Casualty. Mortgagor will give immediate notice of any
loss to Bank. In case of loss covered by any policies, and provided no Event of
Default exists under this Mortgage, the Note or the other Loan Documents,
Mortgagor is authorized to adjust, collect and settle all claims upon notice to
Bank and receipt of Bank’s consent, such consent not to be unreasonably
withheld. If an Event of Default exists, or Bank does not consent to Mortgagor’s
proposed adjustment, collection or settlement of the claim, Bank is authorized
to adjust, collect and settle the claim and, in such case, Mortgagor covenants
to sign upon demand, or Bank may sign or endorse on Mortgagor’s behalf, all
necessary proofs of loss, receipts, releases and other papers required by the
insurance companies to be signed by Mortgagor. Mortgagor hereby irrevocably
appoints Bank as its attorney-in-fact for the purposes set forth in the
preceding sentence. Bank may deduct from such insurance proceeds any expenses
incurred by Bank in the collection and settlement thereof, including, but not
limited to, attorneys’ and adjusters’ fees and charges.

          6.8 Application of Proceeds. If all or any part of the Premises are
damaged or destroyed by fire or other casualty or are damaged or taken through
the exercise of the power of eminent domain or other cause described in
Paragraph 10, Mortgagor will promptly and with all due diligence restore and
repair the Premises in accordance with the provisions of this Paragraph 6.8. If
there is an Event of Default existing under this Mortgage or the other Loan
Documents or if the damage to the Premises totals $250,000.00 or more to repair,
then at Bank’s election, to be exercised by written notice to Mortgagor within
30 days following Bank’s unrestricted receipt in cash or the equivalent thereof
of the net insurance proceeds of the policies required to be maintained by
Mortgagor hereunder, award or other compensation (collectively, the “Proceeds”),
the entire amount of the Proceeds will either be:



(a)   applied to the Secured Indebtedness in the order and manner as Bank may
elect (subject to the requirements of the Loan Documents) or   (b)   made
available to Mortgagor on the terms and conditions set forth in this Paragraph
to finance the cost of restoration or repair. Bank may require that all plans
and specifications for such restoration or repair be submitted to and approved
by Bank in writing prior to commencement of the work.

               6.8.1 If the damage to the Premises totals less than $250,000 to
repair, then the entire amount of the Proceeds will be made available to
Mortgagor on the terms and conditions set forth in this Paragraph to finance the
cost of restoration or repair. Bank may require that all plans and
specifications for such restoration or repair be submitted to and approved by
Bank in writing prior to commencement of the work.

               6.8.2. If the amount of the Proceeds to be made available to
Mortgagor pursuant to this Paragraph is less than the cost of the restoration or
repair as estimated by Bank at any time prior to completion thereof, Mortgagor
will cause to be deposited with Bank the amount of such deficiency within thirty
(30) days of Bank’s written request therefor (but in no event later than the
commencement of the work) and Mortgagor’s deposited funds shall be disbursed
prior to the Proceeds. If Mortgagor is required to deposit funds under this
Paragraph, the deposit of such funds is a condition precedent to Bank’s
obligation to disburse the Proceeds held by Bank hereunder and

6



--------------------------------------------------------------------------------



 



in the event Mortgagor fails to deposit such deficiency within said thirty (30)
days, Bank may apply the Proceeds to the Secured Indebtedness. The amount of the
Proceeds which is to be made available to Mortgagor, together with any deposits
made by Mortgagor will be held by Bank to be disbursed from time to time to pay
the cost of repair or restoration, at Bank’s option, to Mortgagor or directly to
contractors, subcontractors, material suppliers and other persons entitled to
payment in accordance with and subject to the conditions to disbursement as Bank
may impose to assure that the work is fully completed in a good and workmanlike
manner and paid for and that no liens or claims arise by reason thereof.

               6.8.3 Bank may require (a) evidence of the estimated cost of
completion of the restoration or repair satisfactory to Bank and (b) architect’s
certificates, waivers of lien, contractors’ sworn statements, title insurance
endorsements, plats of survey and other evidence of cost, payment and
performance acceptable to Bank. If Bank requires mechanics’ and materialmen’s
lien waivers in advance of making disbursements, such waivers will be deposited
with an escrow trustee acceptable to Bank pursuant to a construction loan escrow
agreement satisfactory to Bank. No payment made prior to final completion of the
repair or restoration may exceed ninety percent (90%) of the value of the work
performed from time to time. Bank may commingle any of the funds held by it with
its other general funds. Bank is not obligated to pay interest in respect of the
funds held by it and Mortgagor is not entitled to a credit against any of the
Secured Indebtedness except and to the extent the funds are applied thereto
pursuant to this Paragraph. Without limitation of the foregoing, Bank has the
right at all times to apply the funds to cure an Event of Default or to perform
any obligations of Mortgagor under the Loan Documents.

          6.9 Insurance Deposits. Upon the occurrence of an Event of Default,
for the purpose of providing funds with which to pay premiums when due on all
policies of liability, fire and other hazard insurance covering the Premises,
Mortgagor will deposit with the Bank on the first day of each month a sum equal
to the Bank’s estimate of the premiums that will next become due and payable on
such policies reduced by the amount, if any, then on deposit with the Bank
divided by the number of months to elapse before one (1) month prior to the date
when such premiums become due and payable. No interest may be allowed to
Mortgagor on account of any deposit made hereunder and the deposit need not be
kept separate and apart from any other funds of the Bank.

     7. Use, Preservation and Maintenance of Property. Mortgagor will not commit
waste or permit impairment or deterioration of the Property. Except in
compliance with law and for matters of the types described in Exhibit D hereto,
Mortgagor will not allow store, treat or dispose of Hazardous Material (as
defined in Paragraph 27), nor permit the same to exist or be stored, treated or
disposed of, from or upon the Property. Mortgagor will promptly restore or
rebuild any buildings or improvements now or hereafter on the Property which may
become damaged or destroyed. Mortgagor will comply with all requirements of law
or municipal ordinances with respect to the use, operation, and maintenance of
the Property, including all environmental, health and safety laws and
regulations, and will make no material alterations in the Property, except as
required by law, without the prior written consent of Bank. Mortgagor will not
grant or permit any easements, licenses, covenants or declarations of use
against the Property.

     8. Protection of Bank’s Security. If Mortgagor fails to perform any of the
covenants and agreements contained in this Mortgage, the Note or the other Loan
Documents, or if any action

7



--------------------------------------------------------------------------------



 



or proceeding is threatened or commenced which materially affects Bank’s
interest in the Property, then Bank, at Bank’s option, upon notice to Mortgagor,
may make such appearances, disburse such sums, including attorneys’ fees, and
take such action as it deems expedient or necessary to protect Bank’s interest,
including: (a) making repairs; (b) paying, settling, or discharging tax liens,
mechanics’ or other liens; (c) procuring insurance; and (d) renting, operating
and managing the Property and paying operating costs and expenses, including
management fees, of every kind and nature in connection therewith, so that the
Property shall be operational and usable for its intended purposes. Bank, in
making such payments, may do so in accordance with any bill, statement, or
estimate procured from the appropriate public office without inquiry into the
accuracy of same or into the validity thereof.

          8.1. Any amounts disbursed by Bank pursuant to this Paragraph 8 will
be part of the Secured Indebtedness and will bear interest at the Default Rate.
Nothing contained in this Paragraph 8 will require Bank to incur any expense or
take any action hereunder, and inaction by Bank will never be considered a
waiver of any right accruing to Bank.

     9. Inspection of Property and Books and Records/Mortgagor Accounts.
Mortgagor will permit Bank and its representatives and agents to inspect the
Property from time to time during normal business hours and as frequently as
Bank requests. Mortgagor must keep and maintain full and correct books and
records showing in detail the income and expenses of the Property. From time to
time, Mortgagor will permit Bank or its agents to examine and copy such books
and records at its offices or at the address identified above.

     Mortgagor shall maintain all of its operating, cash management, depository,
payment, lock box, remittance and investment accounts with Bank and shall
collectively maintain balances in such accounts as are necessary to compensate
Bank for any service charges on such accounts. Mortgagor shall deposit into such
accounts all amounts necessary to pay any service charges payable to Bank in the
event that sufficient compensating balances are not maintained for any period
immediately following notice from Bank of the amount of such service charges.

     10. Condemnation. The proceeds of any award or claim for damages, direct or
consequential, in connection with any condemnation or other taking of the
Property, or part thereof, or for conveyance in lieu of condemnation, are hereby
assigned and must be paid directly to Bank, subject to Paragraph 6.8 hereof.
Mortgagor hereby grants a security interest to Bank in and to such proceeds.
Bank is authorized to collect such proceeds and, at Bank’s sole option and
discretion, to apply said proceeds either to restoration or repair of the
Property or in payment of the Secured Indebtedness as provided in Paragraph 6.8.
In the event the Property is restored, Bank may pay the condemnation proceeds in
accordance with its customary loan payment procedures, and may charge its
customary fee for such services.

     11. Mortgagor Not Released; Forbearance by Bank Not a Waiver; Remedies
Cumulative. Extension or other modification granted by Bank to any successor in
interest of Mortgagor of the time for payment of all or any part of the Secured
Indebtedness will not operate to release, in any manner, the liability of the
Mortgagor. Any forbearance or inaction by Bank in exercising any right or remedy
hereunder, or otherwise afforded by applicable law, will not be a waiver of or
preclude the exercise of any such right or remedy. Any acts performed by Bank to

8



--------------------------------------------------------------------------------



 



protect the security of this Mortgage, as authorized by Paragraph 8 or
otherwise, will not be a waiver of Bank’s right to accelerate the maturity of
the Secured Indebtedness. All remedies provided in this Mortgage are distinct
and cumulative to any other right or remedy under this Mortgage or afforded by
law or equity, and may be exercised concurrently, independently or successively.
No consent or waiver by Bank to or of any breach or default by Mortgagor will be
deemed a consent or waiver to or of any other breach or default.

     12. Successors and Assigns Bound. The covenants and agreements contained
herein shall bind, and the rights hereunder shall inure to, the respective
heirs, executors, legal representatives, successors and assigns of Bank and
Mortgagor.

     13. Tax on Secured Indebtedness or Mortgage. In the event of the passage,
after the date of this Mortgage, of any law deducting from the value of land for
the purposes of taxation, any lien thereon, or imposing upon Bank the obligation
to pay the whole, or any part, of the taxes or assessments or charges or liens
required to be paid by Mortgagor, or changing in any way the laws relating to
the taxation of mortgages or debts as to affect the Mortgage or the Secured
Indebtedness, the entire unpaid balance of the Secured Indebtedness will, at the
option of Bank, after 10 days written notice to Mortgagor, become due and
payable; provided, however, that if, in the opinion of Bank’s counsel, it is
lawful for Mortgagor to pay such taxes, assessments or charges, or to reimburse
Bank therefore, then there will be no such acceleration of the time for payment
of the unpaid balance of the Secured Indebtedness if a mutually satisfactory
agreement for reimbursement, in writing, is executed by Mortgagor and delivered
to Bank within the period.

     14. Strict Performance. Any failure by Bank to insist upon strict
performance by Mortgagor of any of the terms and provisions of this Mortgage or
of the other Loan Documents will not be deemed to be a waiver of any of the
terms or provisions of this Mortgage or of the other Loan Documents and Bank
will have the right thereafter to insist upon strict performance by Mortgagor.

     15. Notice. Except for any notice required under applicable law to be given
in another manner, all communications provided for herein must be in writing and
will be deemed to have been given or made when delivered personally, three
(3) days after deposited in the United States mail (certified mail, postage
prepaid) or one day after deposited with a nationally recognized overnight
courier (delivery prepaid), or upon receipt of a confirmation of a facsimile
transmission, addressed as follows:

         

  To Bank:   American Chartered Bank

      William D. Provan

      1199 East Higgins Road

      Schaumburg, Illinois 60173

      Facsimile Number: 847-517-2848
 
       

  With a copy to:   Horwood Marcus & Berk Chartered

      Jeffrey A. Hechtman, Esq.

      180 North LaSalle Street, Suite 3700

      Chicago, Illinois 60601

9



--------------------------------------------------------------------------------



 



         

      Facsimile Number: 312-606-3232
 
       

  To Mortgagor:   Electric City Corp.

      Jeff Mistarz, CFO

      1280 Landmeier Road

      Elk Grove Village, Illinois 60007

      Facsimile Number: 847-437-4969
 
       

  With a copy to:   Schwartz Cooper Greenberger & Krauss

      Andrew H. Connor, Esq.

      180 North LaSalle Street

      Suite 2700

      Chicago, Illinois 60601

      Facsimile Number: 312-782-8416

     16. Governing Law; Venue; Invalidity of Certain Provisions.

     (a) The validity, enforcement and interpretation of this Mortgage will be
governed by and construed in accordance with the laws of the State of Illinois,
without reference to the conflicts of law principles, and applicable United
States federal law, and is intended to be performed in accordance with, and only
to the extent permitted by, such laws. Mortgagor hereby irrevocably submits
generally and unconditionally to the exclusive jurisdiction of any local court,
or any United States federal court, sitting in the State of Illinois over any
suit, action or proceeding arising out of or relating to this Mortgage.
Mortgagor hereby irrevocably waives, to the fullest extent permitted by law, any
objection that Mortgagor may now or hereafter have to the laying of venue in any
such court and any claim that any such court is an inconvenient forum. Mortgagor
hereby agrees and consents that, in addition to any methods of service of
process provided for under applicable law, all services of process in any such
suit, action or proceeding in any local court, or any United States federal
court, sitting in the State of Illinois, may be made by certified or registered
mail, return receipt requested, directed to Mortgagor at its address stated
herein, and service so made shall be complete five (5) business days after the
same shall have been so mailed. Nothing herein will affect the right of Bank to
serve process in any manner permitted by law or limit the right of Bank to bring
proceedings against Mortgagor in any other court or jurisdiction. This Mortgage
will be construed and enforced according to the laws of the State of Illinois.

     (b) The whole or partial invalidity, illegality or unenforceability of any
provision hereof at any time, whether under the terms of then applicable law or
otherwise, shall not affect (i) in the case of partial invalidity, illegality or
unenforceability, the validity, legality or enforceability of the provision at
that time except to the extent of the partial invalidity, illegality or
unenforceability; or (ii) the validity, legality or enforceability of the
provision at any other time or of any other provision hereof at that or any
other time.

     17. Prohibitions on Transfer of the Property or of an Interest in
Mortgagor. It is an Event of Default (as hereinafter defined) if Mortgagor
creates, effects or consents to or suffers or

10



--------------------------------------------------------------------------------



 



permits any conveyance, sale (including an installment sale), assignment,
transfer, lien, pledge, hypothecation, mortgage, security interest, or other
encumbrance or alienation, whether by operation of law, voluntarily or
otherwise, of the Property or any part of or interest in the Property other than
a Permitted Encumbrance, without the prior written consent of Bank (referred to
as a “Prohibited Transfer”).

     18. Event of Default. Each of the following constitutes an event of default
(“Event of Default”) under this Mortgage:

     (a) Mortgagor’s failure to pay any installment of principal or interest or
any other amount required under the Note, this Mortgage or any other Loan
Document when due and payable, whether at maturity or by acceleration or
otherwise; or

     (b) Mortgagor’s failure to perform or observe any other covenant,
agreement, representation, warranty or other provision contained in the Note,
this Mortgage (other than an Event of Default described elsewhere in this
Paragraph 18) or the other Loan Documents, and such failure continues for more
than 10 days following written notice thereof given by Bank to Mortgagor, unless
the Event of Default is not capable of being cured within 10 days, Mortgagor
commences to cure the Event of Default within said 10 days and thereafter
Mortgagor diligently prosecutes the cure of the Event of Default, in which event
Mortgagor will have additional time as is reasonably necessary, not to exceed
10 days, to cure such Event of Default; provided, however, that the 10 day cure
period does not apply to the other subparagraphs of this Paragraph 18; or

     (c) the occurrence of any breach of any representation or warranty
contained in this Mortgage or any other Loan Document; or

     (d) the occurrence of a Prohibited Transfer; or

     (e) the entry by a court having jurisdiction of a decree or order for
relief in respect of Mortgagor in any involuntary case brought under any
bankruptcy, insolvency, debtor relief, or similar law; or if Mortgagor, or any
person in control of Mortgagor: (i) files a voluntary petition in bankruptcy,
insolvency, debtor relief or for arrangement, reorganization or other relief
under the Federal Bankruptcy Act or any similar state or federal law;
(ii) consents to or suffers the appointment of or taking possession by a
receiver, liquidator, or trustee (or similar official) of the Mortgagor or for
any part of the Property or any substantial part of the Mortgagor’s other
property; (iii) makes any assignment for the benefit of Mortgagor’s creditors;
or (iv) fails generally to pay Mortgagor’s debts as they become due; or

     (f) the attachment, seizure, or levy of all or a substantial part of
Mortgagor’s assets; or

     (g) the dissolution or termination of existence of Mortgagor, voluntarily
or involuntarily, or the amendment or modification in any respect of the
corporate documents

11



--------------------------------------------------------------------------------



 



of Mortgagor that would or may adversely affect Mortgagor’s performance of its
obligations under the Note, this Mortgage or the other Loan Documents; or

     (h) the occurrence of an “Event of Default” under any of the other Loan
Documents.

     19. Acceleration; Remedies. Upon the occurrence of an Event of Default,
Bank may declare all sums secured by this Mortgage and the other Loan Documents
to be immediately due and payable without further demand and may foreclose this
Mortgage by judicial proceeding. Bank will be entitled to collect in such
proceeding all expenses of foreclosure, including, but not limited to,
attorneys’ fees and costs including abstracts and title reports, all of which
will become a part of the Secured Indebtedness and immediately due and payable,
with interest at the Default Rate. The proceeds of any foreclosure sale of the
Property will be applied first to all costs, expenses and fees incident to the
foreclosure proceedings, then as set forth in Paragraph 3 of this Mortgage and
last, to Mortgagor.

     20. Assignment of Leases and Rents. In order to further secure payment of
the Secured Indebtedness and the observance, performance and discharge of the
Obligations, Mortgagor hereby absolutely and irrevocably assigns and transfers
to Bank and grants Bank a security interest in all of Mortgagor’s right, title
and interest in and to the Leases listed on Exhibit C and all present and future
leases affecting the Property (collectively, “Leases”) and all rents, income,
receipts, revenues, issues, avails and profits from or arising out of the
Property (collectively, “Rents”), subject only to the Permitted Encumbrances.
Mortgagor hereby appoints Bank its true and lawful attorney-in-fact, with the
right, at Bank’s option at any time, to demand, receive and enforce payment, to
give receipts, releases and satisfactions, and to sue, either in Mortgagor’s or
Bank’s name, for all Rents. Notwithstanding the foregoing assignment of Leases
and Rents, so long as no Event of Default has occurred which remains uncured,
Mortgagor has license to collect Rents (such license to be deemed revoked upon
the occurrence of an Event of Default) provided that the existence or exercise
of such right of Mortgagor does not operate to subordinate this assignment to
any subsequent assignment, in whole or in part, by Mortgagor, and any subsequent
assignment by Mortgagor shall be subject to the rights of the Bank hereunder.
This Assignment may not be deemed or construed to constitute Bank as a mortgagee
in possession nor obligate Bank to take any action or to incur expenses or
perform or discharge any obligation, duty or liability. Exercise of any rights
under this Paragraph and the application of the Rents to the Secured
Indebtedness shall not cure or waive any Event of Default.

     If Mortgagor, as Lessor, neglects or refuses to perform and keep all of the
covenants and agreements contained in the Lease or Leases, then Bank may perform
and comply with any such Lease covenants and agreements. All related costs and
expenses incurred by the Bank will become a part of the Secured Indebtedness and
will be due and payable upon demand by Bank with interest thereon accruing
thereafter at the Default Rate.

     21. Appointment of Receiver. Upon acceleration under Paragraph 19 or
abandonment of the Property, and without further notice to Mortgagor, Bank will
be entitled to have a receiver appointed by a court to enter upon, take
possession of and manage the Property and to collect the Rents including those
past due. The receiver will have the power to collect the Rents from the time

12



--------------------------------------------------------------------------------



 



of acceleration through the pendency of any foreclosure proceeding and during
the full statutory period of redemption, if any. All Rents collected by the
receiver will be applied as the appointing court may direct and, in the absence
of such direction, first to payment of the costs and expenses of the management
of the Property and collection of rents, including, but not limited to,
receiver’s fees, premiums on receiver’s bonds and attorneys’ fees, and then as
provided in Paragraph 3. The receiver will be liable to account only for those
Rents actually received.

     22. Release. Upon payment of all Secured Indebtedness, Bank will release
this Mortgage upon payment by Mortgagor of all costs and fees to release same,
if any. Mortgagor will be responsible for recording the release, including all
related costs of recordation.

     23. Security Agreement. Without limiting any other provisions of this
Mortgage, this Mortgage constitutes a Security Agreement under the Illinois
Uniform Commercial Code, 810 ILCS 5/1-101 et seq., as in effect from time to
time (herein called the “Code”) with respect to all fixtures and all
replacements, substitutions, accessions, extensions, additions, improvements,
betterments and renewals to any of the foregoing, and all proceeds thereof, now
or hereafter located on the Property as set forth in the description of the
Property above (as those terms are defined in the Code), including, but not
limited to, the air-conditioning, heating, gas, water, power, light, and
ventilation systems which are presently located at the Property, and with
respect to all funds and other sums which may be deposited with Bank pursuant
hereto (all for the purposes of this Paragraph called “Collateral”), and
Mortgagor hereby grants to Bank a security interest in the Collateral. All of
the terms, provisions, conditions and agreements contained in this Mortgage
pertain and apply to the Collateral as fully and to the same extent as to any
other property comprising the Property. This Mortgage is a self-operative
security agreement but Mortgagor agrees to execute and deliver on demand
security agreements, financing statements, control agreements and other
instruments as Bank may request in order to perfect its security interest or to
impose the lien hereof more specifically upon any of such property and
authorizes Bank to execute and file the same on behalf of Mortgagor. Bank will
have all the rights and remedies in addition to those specified herein of a
secured party under the Code. Any Code requirement for reasonable notice shall
be met if such notice is delivered as provided herein at least 10 days prior to
the time of any sale, disposition, or other event or matter giving rise to the
notice (which period of time and method of notice is agreed to be commercially
reasonable).

     24. Collateral Protection Act. Pursuant to the requirements of the Illinois
Collateral Protection Act, Mortgagor is hereby notified as follows:

     Unless the Mortgagor provides the Bank with evidence of the insurance
coverage required by this Mortgage or any of the other Loan Documents, Bank may
purchase insurance at Mortgagor’s expense to protect Bank’s interest in the
Property or any other collateral for the Secured Indebtedness. This insurance
may, but need not protect Mortgagor’s interests. The coverage the Bank purchases
may not pay any claim that Mortgagor makes or any claim that is made against
Mortgagor in connection with the Property or any other collateral for the
Secured Indebtedness. Mortgagor may later cancel any insurance purchased by Bank
but only after providing Bank with evidence that Mortgagor has obtained
insurance as required by this Mortgage. If Bank purchases insurance for the
Property or any other collateral for the Secured Indebtedness, Mortgagor will be
responsible for the costs of that insurance, including interest in any other
charges that Bank may

13



--------------------------------------------------------------------------------



 



lawfully impose in connection with the placement of the insurance, until the
effective date of the cancellation or expiration of the insurance. The costs of
the insurance may be added to the total outstanding indebtedness. The costs of
the insurance may be more than the cost of insurance that Mortgagor may be able
to obtain on its own.

     25. Additional Advances. This Mortgage is given, to secure not only
presently existing Secured Indebtedness under the Loan Documents, but also
future advances, whether such advances are obligatory or to be made at the
option of the Bank or otherwise, as are made within two (2) years from the date
hereof, to the same extent as if such future advances were made on the date of
the execution of this Mortgage, although there may be no advance made at the
time of execution of this Mortgage and although there may be no indebtedness
secured hereby outstanding at the time any advance is made. The lien of this
Mortgage will be valid as to the Secured Indebtedness, including future
advances, from the time of its filing for record in the recorder’s office of the
county in which the Property is located. The total amount of indebtedness
secured hereby may increase or decrease from time to time, but the total unpaid
principal balance of indebtedness secured hereby (including disbursements that
the Bank may, but is not obligated to, make under this Mortgage, the Loan
Documents, or any other document with respect thereto) at any one time
outstanding may be substantially less but shall not exceed $640,000.00, plus
interest thereon, and any disbursements made for payment of taxes, special
assessments, or insurance on the Property and interest on such disbursements,
and all disbursements by Bank pursuant to 735 ILCS 5/15-1302(b)(5) (all such
Secured Indebtedness being hereinafter referred to as the maximum amount secured
hereby). This Mortgage will be valid and have priority to the extent of the
maximum amount secured hereby over all subsequent liens and encumbrances,
including statutory liens, excepting solely taxes and assessments levied on the
Property given priority by law.

     26. Business Loan. Mortgagor hereby represents and warrants that:

          (a) the proceeds of this loan will be used for the purposes specified
in 815 ILCS 205/4(1)(a) or (c) of the Illinois Compiled Statutes, as amended;

          (b) this loan constitutes a “business loan” within the purview of that
Section;

          (c) this loan is a transaction exempt from the Truth in Lending Act,
15 U.SC? 1601, et seq.; and

          (d) the proceeds of the Secured Indebtedness will not be used for the
purchase of registered equity securities within the purview of Regulation “U”
issued by the Board of Governors of the Federal Reserve System.

     27. Environmental Compliance.

          27.1 Definitions. For purposes of this Paragraph:

          (a) “Premises” means the Real Estate including improvements presently
and hereafter situated thereon or thereunder, construction material used in such
improvements, surface and subsurface soil and water, areas leased to tenants,
and all business, uses and operations thereon.

14



--------------------------------------------------------------------------------



 



          (b) “Environmental Laws” means (i) any present or future federal
statute, law, code, rule, regulation, ordinance, order, standard, permit,
license, guidance document or requirement (including consent decrees, judicial
decisions and administrative orders) together with all related amendments,
implementing regulations and reauthorizations, pertaining to the protection,
preservation, conservation or regulation of the environment, including, but not
limited to: the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. Section 9601 et seq. (“CERCLA”); the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq. (“RCRA”); the
Toxic Substances Control Act, 15 U.S.C. Section 2601 et seq. (“TOSCA”); the
Clean Air Act, 42 U.S.C. Section 7401 et seq.; and the Clean Water Act, 33
U.S.C. Section 1251 et seq.; and (ii) any present or future state or local
statute, law, code, rule, regulation, ordinance, order, standard, permit,
license or requirement (including consent decrees, judicial decisions and
administrative orders) together with all related amendments, implementing
regulations and reauthorizations, pertaining to the protection, preservation,
conservation or regulation of the environment.

          (c) “Hazardous Material” means (but shall not include materials and
supplies stored and used in compliance with Environmental Laws):

               (i) “hazardous substances” as defined by CERCLA;

               (ii) “hazardous wastes”, as defined by RCRA;

               (iii) “hazardous substances”, as defined by the Clean Water Act;

               (iv) any item which is banned or otherwise regulated pursuant to
TOSCA;

               (v) any item which is regulated by the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. 136 et seq.;

               (vi) any item which triggers any thresholds regulated by or
invoking any provision of the Emergency Planning and Community Right-To-Know
Act, 42 U.S.C. 11001 et seq.;

               (vii) any hazardous, dangerous or toxic chemical, material,
waste, pollutant, contaminant or substance (“pollutant”) within the meaning of
any Environmental Law prohibiting, limiting or otherwise regulating the use,
exposure, release, emission, discharge, generation, manufacture, sale,
transport, handling, storage, treatment, reuse, presence, disposal or recycling
of such pollutant;

               (viii) any petroleum, crude oil or fraction thereof;

15



--------------------------------------------------------------------------------



 



               (ix) any radioactive material, including any source, special
nuclear or by-product material as defined at 42 U.S.C. Section 2011 et seq., and
amendments thereto and reauthorizations thereof;

               (x) asbestos-containing materials in any form or condition; and

               (xi) polychlorinated biphenyls (“PCBs”) in any form or condition.

          (d) “Environmental Actions” means:

               (i) any notice of violation, complaint, claim, citation, demand,
inquiry, report, action, assertion of potential responsibility, lien,
encumbrance, or proceeding regarding the Premises, whether formal or informal,
absolute or contingent, matured or unmatured, brought or issued by any
governmental unit, agency, or body, or any person or entity respecting:
(a) Environmental Laws; (b) the environmental condition of the Premises, or any
portion thereof, or any property near the Premises, including actual or alleged
damage or injury to humans, public health, wildlife, biota, air, surface or
subsurface soil or water, or other natural resources; or (c) the use, exposure,
release, emission, discharge, generation, manufacture, sale, transport,
handling, storage, treatment, reuse, presence, disposal or recycling of
Hazardous Material either on the Premises or off-site.

               (ii) any violation or claim of violation by Mortgagor of any
Environmental Laws whether or not involving the Premises;

               (iii) any lien for damages caused by, or the recovery of any
costs incurred by any person or governmental entity for the investigation,
remediation or cleanup of any release or threatened release of Hazardous
Material; or

               (iv) the destruction or loss of use of property, or the injury,
illness or death of any officer, director, employee, agent, representative,
tenant or invitee of Mortgagor or any other person alleged to be or possibly to
be, arising from or caused by the environmental condition of the Premises or the
release, emission or discharge of Hazardous Materials from the Premises.

          27.2 Representations and Warranties. Mortgagor hereby represents and
warrants to Bank that:

          (a) Compliance. To the best of Mortgagor’s knowledge based on all
appropriate and thorough inquiry and except for matters of the types described
in Exhibit D hereto, the Premises and Mortgagor have been and are currently in
compliance with all Environmental Laws. There have been, to the best of
Mortgagor’s knowledge based on all appropriate and thorough inquiry, no past,
and there are no pending or threatened, Environmental Actions to which Mortgagor
is a party or which relate to the Premises. All required governmental permits
and licenses are in effect, and Mortgagor is in compliance therewith. Mortgagor
has not received any notice of any Environmental Action respecting Mortgagor,
the Premises or any off-site facility to which has been sent any Hazardous
Material for off-site treatment, recycling, reclamation, reuse, handling,
storage, sale or disposal.

16



--------------------------------------------------------------------------------



 



          (b) Absence of Hazardous Material. No use, exposure, release,
emission, discharge, generation, manufacture, sale, handling, reuse, presence,
storage, treatment, transport, recycling or disposal of Hazardous Material has,
to the best of Mortgagor’s knowledge based on all appropriate and thorough
inquiry, occurred or is occurring on or from the Premises except in compliance
with Environmental Laws and matters of the types described in Exhibit E hereto
(“Disclosed Material”). The term “released” may include, but is not limited to,
any spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, leaching, dumping, or disposing into the environment
(including the abandonment or discarding of barrels, containers and other
receptacles containing any Hazardous Material). To the best of Mortgagor’s
knowledge based on all appropriate and thorough inquiry, all Hazardous Material
used, treated, stored, transported to or from, generated or handled on the
Premises has been disposed of on or off the Premises in a lawful manner. To the
best of Mortgagor’s knowledge based on all appropriate and thorough inquiry, no
environmental, public health or safety hazards currently exist with respect to
the Premises. To the best of Mortgagor’s knowledge based on all appropriate and
thorough inquiry, no underground storage tanks (including, but not limited to,
petroleum or heating oil storage tanks) are present on or under the Premises, or
have been on or under the Property except as has been disclosed in writing to
Bank (“Disclosed Tanks”).

          27.3 Mortgagor’s Covenants. Mortgagor hereby covenants and agrees with
Bank as follows:

          (a) Compliance. The Premises and Mortgagor comply with all
Environmental Laws. All required governmental permits and licenses will be
obtained and maintained, and Mortgagor will comply with them. All Hazardous
Material on the Premises will be disposed of in a lawful manner without giving
rise to liability under any Environmental Laws. Mortgagor will satisfy all
requirements of applicable Environmental Laws for the registration, operation,
maintenance, closure and removal of all underground storage tanks on the
Premises, if any. Without limiting the foregoing, all Hazardous Material will be
handled in compliance with all applicable Environmental Laws.

          (b) Absence of Hazardous Material. Other than Disclosed Material, no
Hazardous Material will be introduced to or used, exposed, released, emitted,
discharged, generated, manufactured, sold, transported, handled, stored,
treated, reused, presented, disposed of or recycled on the Premises without 30
days’ prior written notice to Bank.

          (c) Environmental Actions and Right to Consent. Mortgagor will
immediately notify Bank of all Environmental Actions and provide copies of all
written notices, complaints, correspondence and other documents relating thereto
within two (2) business days of receipt, and Mortgagor will keep Bank informed
of all responses thereto. Mortgagor will promptly cure and have dismissed with
prejudice all Environmental Actions in a manner satisfactory to Bank and
Mortgagor will keep the Premises free of any encumbrance arising from any
judgment, liability or lien imposed pursuant to any Environmental Actions.
Notwithstanding the foregoing sentence, Mortgagor may, diligently, in good faith
and by appropriate legal proceedings, contest such proceedings provided:
(1) Mortgagor first furnishes to Bank such deposits or other collateral as Bank,
in its sole discretion, deems sufficient to fully protect Bank’s interests;
(2) such contest will

17



--------------------------------------------------------------------------------



 



have the effect of preventing any threatened or pending sale or forfeiture of
all or any portion of the Premises or the loss or impairment of Bank’s lien and
security interests in and to the Premises; and (3) such contest will not cause
Bank to incur any liability, in Bank’s sole judgment. Mortgagor will permit
Bank, at Bank’s option, to appear in and to be represented in any such contest
and will pay upon demand all expenses incurred by Bank in so doing, including
attorneys’ fees.

          (d) Future Environmental Audits. Mortgagor will provide such
information and certifications which Bank may reasonably request from time to
time to monitor Mortgagor’s compliance with this Article for the sole purpose of
protecting Bank’s security interest. To protect its security interest, Bank will
have the right, but not the obligation, at any time upon reasonable prior notice
and without unreasonable interference with any tenant’s business to enter upon
the Premises, take samples, review Mortgagor’s books and records, interview
Mortgagor’s employees and officers, and conduct such other activities as Bank,
at its sole discretion, deems appropriate. Mortgagor will cooperate fully in the
conduct of such an audit. If Bank decides to conduct such an audit because of:
(1) an Environmental Action; (2) Bank’s considering taking possession of or
title to the Premises after an Event of Default by Mortgagor; (3) a material
change in the use of the Premises, which in Bank’s opinion, increases the risk
to its security interest due to an Environmental Action; or (4) the introduction
of Hazardous Material other than Disclosed Material to the Premises other than
as permitted by this Mortgage; then Mortgagor will pay upon demand all costs and
expenses connected with such audit, which, until paid, will become additional
indebtedness secured by the Loan Documents and will bear interest at the Default
Rate. Nothing in this Article may give or be construed as giving Bank the right
to direct or control Mortgagor’s actions in complying with Environmental Laws.

          (e) Event of Default and Opportunity to Cure. If Mortgagor fails to
comply with any of its covenants contained in this Section 27 within 30 days
after notice by Bank to Mortgagor, Bank may, at its option, declare an Event of
Default. If, however, the noncompliance cannot, in Bank’s reasonable
determination, be corrected within the 30-day period, and if Mortgagor has
promptly commenced and diligently pursues action to cure such noncompliance to
Bank’s reasonable satisfaction, then Mortgagor will have such additional time as
is reasonably necessary to correct such noncompliance, provided Mortgagor
continues to diligently pursue corrective action, but in no event more than a
total of 60 days after the initial notice of noncompliance by Bank.

          (f) Governmental Actions. There are no pending or threatened: (1)
actions or proceedings from any governmental agency or any other entity
regarding the condition or use of the Property, or regarding any environmental,
health or safety law; or (2) “superliens” or similar governmental actions or
proceedings that could impair the value of the Property, or the priority of the
lien of this Mortgage or any of the other Loan Documents (collectively
“Environmental Proceedings”). Mortgagor will promptly notify Bank of any
notices, or other knowledge obtained by Mortgagor hereafter of any pending or
threatened Environmental Proceedings, and Mortgagor will promptly cure and have
dismissed with prejudice any such Environmental Proceedings to the satisfaction
of Bank.

          (g) Fees; Costs. Any fees, costs and expenses imposed upon or incurred
by Bank on account of any breach of this Section 27 will be immediately due and
payable by

18



--------------------------------------------------------------------------------



 



Mortgagor to Bank upon demand, and will (together with interest thereon at the
Default Rate accruing from the date such fees, costs and expenses are so imposed
upon or incurred by Bank) become part of the Secured Indebtedness. Mortgagor
will keep, save and protect, defend, indemnify and hold Bank harmless from and
against any and all claims, loss, cost, damage, liability or expense, including
reasonable attorneys’ fees, sustained or incurred by Bank by reason of any
Environmental Proceedings or the breach or default by Mortgagor of any
representation, warranty or covenant contained in this Paragraph.

          27.4 Bank’s Right to Rely. Bank is entitled to rely upon Mortgagor’s
representations, warranties and covenants contained in this Paragraph despite
any independent investigations by Bank or its consultants. The Mortgagor will
take all necessary actions to determine for itself, and to remain aware of, the
environmental condition of the Premises. Mortgagor will have no right to rely
upon any independent environmental investigations or findings made by Bank or
its consultants unless otherwise stated in writing therein and agreed to in
writing by Bank.

          27.5 Indemnification. The term “Bank’s Environmental Liability” will
mean any and all losses, liabilities, obligations, penalties, claims, fines,
demands, litigation, defenses, costs, judgments, suits, proceedings, damages
(including consequential, punitive and exemplary damages), disbursements or
expenses of any kind or nature whatsoever (including reasonable attorneys’ fees
at trial and appellate levels and experts’ fees and disbursements and expenses
incurred in investigating, defending against, settling or prosecuting any suit,
litigation, claim or proceeding) which may at any time be either directly or
indirectly imposed upon, incurred by or asserted or awarded against Bank or any
of Bank’s parent and subsidiary corporations and their affiliates, shareholders,
directors, officers, employees, and agents (collectively Bank’s “Affiliates”) in
connection with or arising from:

          (a) any Hazardous Material used, exposed, emitted, released,
discharged, generated, manufactured, sold, transported, handled, stored,
treated, reused, presented, disposed of or recycled on, in or under all or any
portion of the Premises, or any surrounding areas;

          (b) any misrepresentation, inaccuracy or breach of any warranty,
covenant or agreement contained or referred to in this Paragraph 27;

          (c) any violation, liability or claim of violation or liability, under
any Environmental Laws;

          (d) the imposition of any lien for damages caused by, or the recovery
of any costs incurred for the cleanup of, any release or threatened release of
Hazardous Material; or

          (e) any Environmental Actions.

               27.5.1.1 Mortgagor shall indemnify, defend (at trial and
appellate levels and with counsel, experts and consultants acceptable to Bank
and at Mortgagor’s sole cost) and hold Bank and its Affiliates free and harmless
from and against Bank’s Environmental Liability

19



--------------------------------------------------------------------------------



 



(collectively, “Mortgagor’s Indemnification Obligations”). Mortgagor’s
Indemnification Obligations shall survive in perpetuity with respect to any
Bank’s Environmental Liability.

               27.5.1.2 Mortgagor and its successors and assigns hereby waive,
release and agree not to make any claim or bring any cost recovery action
against Bank under or with respect to any Environmental Laws. Mortgagor’s
obligation to Bank under this indemnity shall likewise be without regard to
fault on the part of Mortgagor or Bank with respect to the violation or
condition which results in liability to Bank.

     28. Compliance with Illinois Mortgage Foreclosure Law. If any provision in
this Mortgage is inconsistent with any provision of the Illinois Mortgage
Foreclosure Law (735 ILCS 5/15-1101 et. seq. of the Illinois Compiled Statutes)
(the “Act”) the provisions of the Act will take precedence over the Mortgage
provisions, but will not invalidate or render unenforceable any other Mortgage
provision that can be construed in a manner consistent with the Act. If any
Mortgage provision grants to Bank any rights or remedies upon Mortgagor’s
default which are more limited than the rights that would otherwise be vested in
Bank under the Act in the absence of the provision, Bank will be vested with the
rights granted in the Act to the full extent permitted by law. Without limiting
the generality of the foregoing, all expenses incurred by Bank to the extent
reimbursable under Sections 15-1510 and 15-1512 of the Act, whether incurred
before or after any decree or judgment of foreclosure, and whether or not
enumerated in Paragraph 19 of this Mortgage, will be added to the Secured
Indebtedness secured by this Mortgage or by the judgment of foreclosure.

     29. Interpretation. This Mortgage will be construed pursuant to the laws of
the State of Illinois. The headings of sections and paragraphs in this Mortgage
are for convenience only and may not be construed in any way to limit or define
the content, scope, or intent of the provisions. The use of singular and plural
nouns, and masculine, feminine, and neuter pronouns, are fully interchangeable,
where the context so requires. If any provision of this Mortgage, or any
paragraph, sentence, clause, phrase or word, or the application thereof, in any
circumstances, is adjudicated to be invalid, the validity of the remainder of
this Mortgage will be construed as if such invalid part were never included.
Time is of the essence of the payment and performance of this Mortgage. This
Mortgage may be executed in counterparts which, when taken together, shall
constitute a whole.

     30. Waiver of Right of Redemption. To the full extent permitted by law,
Mortgagor hereby covenants and agrees that it will not at any time insist upon
or plead, or in any manner whatsoever claim or take any advantage of, any stay,
exemption or extension law or any so-called “Moratorium Law” now or at any time
hereafter in force, nor claim, take or insist upon any benefit or advantage of
or from any law now or hereafter in force providing for the valuation or
appraisement of the Property, or any part thereof, prior to any sale or sales
thereof to be made pursuant to any provisions herein contained, or to any
decree, judgment or order of any court of competent jurisdiction; or after such
sale or sales claim or exercise any rights under any statute now or hereafter in
force to redeem the property so sold, or any part thereof, or relating to the
marshalling thereof, upon foreclosure sale or other enforcement hereof. To the
full extent permitted by law, Mortgagor hereby expressly waives any and all
rights of redemption, on its own behalf, on behalf of all persons claiming or
having an interest (direct or indirect) by, through or under

20



--------------------------------------------------------------------------------



 



Mortgagor and on behalf of each and every person acquiring any interest in or
title to the Property subsequent to the date hereof, it being the intent hereof
that any and all such right of redemption of Mortgagor, and of all other
persons, are and will be deemed to be hereby waived to the full extent permitted
by applicable law. To the full extent permitted by law, Mortgagor agrees that it
will not, by involving or utilizing any applicable law or laws or otherwise,
hinder, delay or impede the exercise of any right, power or remedy herein or
otherwise granted or delegated to Bank, but will suffer and permit the exercise
of every such right, power and remedy as though no such law or laws have been or
will have been made or enacted. To the full extent permitted by law, Mortgagor
hereby agrees that no action for the enforcement of the lien or any provision
hereof will be subject to any defense which would not be good and valid in an
action at law upon the Note.

     31. WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY LAW, MORTGAGOR
DOES HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS OF THE BANK UNDER THIS MORTGAGE, THE NOTE, OR ANY
OF THE LOAN DOCUMENTS, OR RELATING THERETO OR ARISING THEREFROM AND AGREES THAT
ANY SUCH ACTION OR PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Mortgagor has executed this Mortgage.

                  ELECTRIC CITY CORP., a Delaware     corporation
 
           

  By:   /s/ Jeffrey Mistarz    

     

--------------------------------------------------------------------------------

   

  Name:   Jeffrey Mistarz    

  Its:   Chief Financial Officer & Treasurer    

22



--------------------------------------------------------------------------------



 



             
STATE OF ILLINOIS
    )      

    )     SS.
COUNTY OF COOK
    )      

           I, the undersigned, a Notary Public, in and for the County and State
aforesaid, DO HEREBY CERTIFY, that          , personally known to me to be the
   of Electric City Corp., a Delaware corporation, appeared before me this day
in person and acknowledged that as such duly authorized member of the company,
he signed and delivered the said instrument as his free and voluntary act, and
as the free and voluntary act and deed of said corporation, for the uses and
purposes therein set forth.

     Given under my hand and official seal this    day of December, 2004.

     

 

--------------------------------------------------------------------------------


  Notary Public
 
   

  My commission expires:    

 



--------------------------------------------------------------------------------



 



EXHIBIT A

LOT 9 IN GULLO INTERNATIONAL CONTEMPORARY PARK, BEING A RESUBDIVISION OF LOT 230
IN HIGGINS INDUSTRIAL PARK UNIT 165, BEING A SUBDIVISION IN THE SE 1/4 OF
SECTION 27, TOWNSHIP 41 NORTH, RANGE 11, EAST OF THE THIRD PRINCIPAL MERIDIAN
(EXCEPTING THEREFROM THE NORTH 220.00 FEET OF THE EAST 420.00 FEET) IN COOK
COUNTY, ILLINOIS.

 



--------------------------------------------------------------------------------



 



EXHIBIT B

PERMITTED ENCUMBRANCES



1.   GENERAL REAL ESTATE TAXES FOR THE SECOND INSTALLMENT OF THE YEAR 2003.   2.
  COVENANTS AND RESTRICTIONS (BUT OMITTING ANY SUCH COVENANT OR RESTRICTION
BASED ON RACE, COLOR, RELIGION, SEX, HANDICAP, FAMILIAL STATUS OR NATIONAL
ORIGIN UNLESS AND ONLY TO THE EXTENT THAT SAID COVENANT (A) IS EXEMPT UNDER
CHAPTER 42, SECTION 3607 OF THE UNITED STATES CODE OR (B) RELATES TO HANDICAP
BUT DOES NOT DISCRIMINATE AGAINST HANDICAPPED PERSONS), RELATING TO BUILDING
TYPE, LOADING DOCKS, OFF-STREET AUTOMOBILE PARKING, CONSTRUCTION, LANDSCAPING,
WATER TOWERS, WATER TANK, STAND PIPES, PENTHOUSES, ELEVATORS AND SIMILAR
EQUIPMENT, EASEMENTS, STORAGE YARDS FOR EQUIPMENT, THAT THE LAND SHALL NOT BE
USED AS A DUMPING GROUND AND HEIGHT OF FENCES, WALL, SHRUBS, PLANTS OR TREES,
LOCATION OF BUILDINGS, SIDEWALKS AND HEIGHT OF EQUIPMENT CONTAINED IN THE DEED
RECORDED AUGUST 6, 1980 AS DOCUMENT NO. 25538654, WHICH DOES NOT CONTAIN A
REVERSIONARY OR FORFEITURE CLAUSE.   3.   BUILDING LINE OVER THE NORTH 25 FEET,
SOUTHWESTERLY 25 FEET AND WESTERLY 25 FEET OF LOT 230, AS SHOWN ON THE PLAT OF
SUBDIVISION RECORDED DECEMBER 16, 1974 AS DOCUMENT 22937292.   4.   EASEMENT
OVER THE NORTH 25 FEET, THE WESTERLY 25 FEET AND THE SOUTHWESTERLY 25 FEET OF
LOT 230 FOR UNDERGROUND PUBLIC UTILITIES, SEWER, WATER AND DRAINAGE PURPOSES, AS
SHOWN ON THE PLAT OF SUBDIVISION RECORDED DECEMBER 16, 1974 AS DOCUMENT
22937292.   5.   EASEMENT IN FAVOR OF NORTHERN ILLINOIS GAS COMPANY, THE
ILLINOIS BELL TELEPHONE COMPANY AND THE COMMONWEALTH EDISON COMPANY, AND
ITS/THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, TO INSTALL, OPERATE AND MAINTAIN
ALL EQUIPMENT NECESSARY FOR THE PURPOSE OF SERVING THE LAND AND OTHER PROPERTY,
TOGETHER WITH THE RIGHT OF ACCESS TO SAID EQUIPMENT, AND THE PROVISIONS RELATING
THERETO CONTAINED IN THE PLAT RECORDED/FILED AS DOCUMENT NO. 22937292,

 



--------------------------------------------------------------------------------



 



    AFFECTING THE NORTH 25 FEET, THE WESTERLY 25 FEET, THE SOUTHWESTERLY 25 FEET
AND THE EAST 10 FEET OF LOT 230.   6.   25 FOOT BUILDING LINE AS SHOWN ON THE
PLAT OF GULLO INTERNATIONAL CONTEMPORARY PARK SUBDIVISION RECORDED MAY 16, 1984
AS DOCUMENT 27088665, OVER THE SOUTHERLY LINE OF THE LAND.   7.   EASEMENT FOR
UNDERGROUND PUBLIC UTILITIES, SEWER, WATER, DRAINAGE AND CABLE TV, AS SHOWN ON
THE PLAT OF SUBDIVISION AFORESAID RECORDED AS DOCUMENT 27088665, OVER THE
SOUTHERLY 25 FEET AND THE NORTH 10 FEET OF THE LAND.   8.   EASEMENT IN FAVOR OF
THE ILLINOIS BELL TELEPHONE COMPANY, THE COMMONWEALTH EDISON COMPANY AND
NORTHERN ILLINOIS GAS COMPANY, AND ITS/THEIR RESPECTIVE SUCCESSORS AND ASSIGNS,
TO INSTALL, OPERATE AND MAINTAIN ALL EQUIPMENT NECESSARY FOR THE PURPOSE OF
SERVING THE LAND AND OTHER PROPERTY, TOGETHER WITH THE RIGHT OF ACCESS TO SAID
EQUIPMENT, AND THE PROVISIONS RELATING THERETO CONTAINED IN THE PLAT
RECORDED/FILED AS DOCUMENT NO. 27088665, AFFECTING THE SOUTHERLY 25 FEET AND THE
NORTH 10 FEET OF THE LAND.

 



--------------------------------------------------------------------------------



 



EXHIBIT C

IDENTIFIED LEASES

None.

 



--------------------------------------------------------------------------------



 



EXHIBIT D

COMPLIANCE EXCEPTIONS

     All matters set forth in that certain Phase I Environmental Site Assessment
performed by STS Consultants dated April 24, 2002.

 



--------------------------------------------------------------------------------



 



EXHIBIT E

DISCLOSED MATERIALS

     All matters set forth in that certain Phase I Environmental Site Assessment
performed by STS Consultants dated April 24, 2002.

 